EXHIBIT 23.1b Consent of Independent Registered Public Accounting Firm Bank of Auburn Hills Auburn Hills, Michigan We hereby consent to the use in the proxy statement/prospectus constituting a part of this Registration Statement on Form S-4 of Capitol Bancorp Limited of our report dated April 4, 2008 relating to the financial statements of Bank of Auburn Hills which is contained in the proxy statement/prospectus.We also consent to the reference to us under the caption "Experts" in the proxy statement/prospectus. /s/ BDO SEIDMAN, LLP Grand Rapids, Michigan February
